Citation Nr: 0935409	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  07-24 307A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether a timely substantive appeal was filed with 
respect to the January 2007 rating decision that denied 
entitlement to service connection for sleep apnea, 
hypertension, and a mental disorder, and denied service 
connection for coronary artery disease (CAD), status post 
coronary artery bypass grafting, on the basis that new and 
material evidence had not been submitted to reopen a claim 
for entitlement to service connection for that disorder.  

2.  Entitlement to an initial disability rating in excess of 
50 percent for service-connected post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Attorney John S. Berry



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to August 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from January and May 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.  


FINDINGS OF FACT

1.  In a January 2007 decision, entitlement to service 
connection for sleep apnea, hypertension, a mental disorder, 
and CAD, status post coronary artery bypass grafting, was 
denied.  The Veteran was notified of that decision on January 
22, 2007.  

2.  The RO received a notice of disagreement on February 20, 
2007, with respect to the denial of service connection for 
sleep apnea, hypertension, a mental disorder, and CAD, status 
post coronary artery bypass grafting, and a Statement of the 
Case was issued on July 13, 2007, with regard to those four 
issues.  

3.  A substantive appeal has not been received with regard to 
the issues of entitlement to service connection for sleep 
apnea, hypertension, a mental disorder, and whether new and 
material evidence has been submitted to reopen a claim for 
entitlement to service connection for CAD, status post 
coronary artery bypass grafting.  

4.  PTSD is manifested by occupational and social impairment, 
with deficiencies in most areas, but is not manifested by 
total occupational and social impairment.
CONCLUSIONS OF LAW

1.  The Veteran has not submitted a substantive appeal with 
regard to the issues of entitlement to service connection for 
sleep apnea, hypertension, a mental disorder, and whether new 
and material evidence has been submitted to reopen a claim 
for entitlement to service connection for CAD, status post 
coronary artery bypass grafting.  38 U.S.C.A. §§ 7105, 7108 
(West 2002); 38 C.F.R. §§ 3.109, 20.202, 20.302, 20.303 
(2008).

2.  The criteria for a 70 percent disability evaluation for 
PTSD, but not higher, have been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.321, 4.1, 
4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

Regarding the issues of service connection for sleep apnea, 
hypertension, a mental disorder, and coronary artery disease 
status post coronary artery bypass grafting, the Board has 
determined that a substantive appeal was not filed.  
Therefore, the Board does not have appellate jurisdiction to 
consider the merits of these claims.  See 38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.101 (2008).  Thus, VA is 
not required to take any further action to assist the 
claimant.  38 U.S.C.A. § 5103A(a) (West 2002).  See also Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (holding that 
the statutory and regulatory provisions pertaining to VA's 
duty to notify and assist do not apply to a claim if 
resolution of the claim is based on statutory interpretation, 
rather than consideration of the factual evidence).  The 
Veteran and his attorney were properly notified of the 
deficiencies of the substantive appeal, and they were 
afforded the procedural safeguards of notice and the 
opportunity to be heard on the question.

Regarding the issue of entitlement to an initial disability 
rating in excess of 50 percent for PTSD, the Board notes 
that, upon receipt of an application for a service connection 
claim, section 5103(a) of the statute and section 3.159(b) of 
the regulations require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Once service connection is granted and an initial disability 
rating and effective date have been assigned, the claim is 
substantiated, and additional section 5103(a) notice is not 
required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-
491 (2006); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Thus, because the notice that was provided in this case to 
the Veteran in August 2005, before service connection was 
granted in May 2007, was legally sufficient, VA's duty to 
notify in this case has been satisfied, and any defect in the 
notice regarding that claim was therefore not prejudicial to 
the claim.  See Dingess, 19 Vet. App. at 491.  In such cases, 
where the appellant then files an notice of disagreement 
(NOD) with the initial rating and/or the effective date 
assigned, he/she has initiated the appellate process and 
different, and in many respects, more detailed notice 
obligations arise, the requirements of which are set forth in 
sections 7105(d) and 5103A of the statute.  Id., see also 
Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); 38 U.S.C.A. 
§ 5103(A), 7105(d).

The RO then fulfilled these notice obligations by issuing a 
July 2007 statement of the case (SOC) and an October 2007 
supplemental statement of the case (SSOC).  These documents 
informed the Veteran of the regulations pertinent to his 
appeal, including the applicable rating criteria, advised him 
of the evidence that had been reviewed in connection with his 
appeal, and provided him with reasons for the decision.  
38 U.S.C.A. § 7105(d).  Accordingly, the Board concludes that 
the notice obligations set forth in sections 7105(d) and 
5103A of the statute have been fulfilled in this case.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all available VA medical records and all 
relevant private medical records pertinent to the years after 
service are in the claims file and were reviewed by both the 
RO and the Board in connection with the Veteran's claim for 
an increased rating for PTSD.  The Veteran was also afforded 
a VA examination in May 2007 in connection with his claim.  
The VA examination report addresses the rating criteria as 
well as the impact of the disability on the Veteran's 
employment and daily life and is adequate upon which to base 
a decision.  VA has further assisted the Veteran and his 
representative throughout the course of this appeal by 
providing them an SOC and SSOC which informed them of the 
laws and regulations relevant to the claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the Veteran in this case with regarding to the 
issue of an initial disability rating in excess of 50 percent 
for PTSD.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).




LAW AND ANALYSIS

1.  Whether a timely substantive appeal was filed with 
respect to the January 2007 rating decision that denied 
entitlement to service connection for sleep apnea, 
hypertension, a mental disorder, and CAD, status post 
coronary artery bypass grafting.  

Applicable law provides that the Board shall not entertain an 
application for review on appeal unless it conforms to the 
law.  38 U.S.C.A. § 7108.  Under VA regulations, an appeal 
consists of a timely filed NOD in writing and, after an SOC 
has been furnished, a timely filed substantive appeal.  38 
C.F.R. § 20.200.

A substantive appeal consists of a properly completed VA Form 
9, Appeal to Board of Veterans' Appeals, or correspondence 
containing the necessary information.  Proper completion and 
filing of a substantive appeal are the last actions a 
claimant needs to take to perfect an appeal.  38 C.F.R. § 
20.202.  A substantive appeal must be filed within 60 days 
from the date that the agency of original jurisdiction mails 
the SOC to the veteran or within the remainder of the one-
year period from the date of mailing of the notification of 
the determination being appealed, whichever comes later.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  If a claimant fails 
to file a substantive appeal in a timely manner, and fails to 
timely request an extension of time, he or she is statutorily 
barred from appealing the RO decision.  Roy v. Brown, 5 Vet. 
App. 554, 556 (1993).  See also YT v. Brown, 9 Vet. App. 195 
(1996); Cuevas v. Principi, 3 Vet. App. 542, 546 (1992).  Cf. 
Rowell v. Principi, 4 Vet. App. 9 (1993).  

In this case, the Veteran was denied entitlement to service 
connection for sleep apnea, hypertension, a mental disorder, 
PTSD, and CAD, status post coronary artery bypass grafting, 
in a January 2007 rating decision.  In February 2007, the 
Veteran's attorney submitted a NOD with regard to all five 
issues.  The NOD stated that the Veteran received the January 
2007 rating decision and wished to appeal the decision 
regarding all five issues, which he enumerated.  Thereafter, 
a May 2007 rating decision granted service connection for 
PTSD and assigned a 50 percent rating effective July 14, 
2005.  In July 2007, the Veteran's attorney submitted an NOD 
with the assignment of the 50 percent rating for PTSD.  The 
NOD stated that the Veteran had received the May 2007 rating 
decision and wished to appeal the issue, which he enumerated.  

On July 13, 2007, an SOC was issued with regard to the 
matters of entitlement to service connection, on both a 
direct basis and as secondary to service-connected PTSD, for 
sleep apnea, hypertension, and a mental disorder.  The issue 
of entitlement to service connection for CAD, status post 
coronary artery bypass grafting, which was recharacterized as 
whether new and material evidence to reopen the claim for 
CAD, status post coronary artery bypass grafting, to include 
as secondary to PTSD, was also listed.  On July 25, 2007, an 
SOC was issued with regard to the issue of entitlement to an 
initial rating in excess of 50 percent disabling for service-
connected PTSD.  Covering letters were attached to the 
respective SOCs, and it is these letters that reflect the 
dates referenced above (July 13, 2007, and July 25, 2007).  
In pertinent part, the letters stated:

To complete your appeal, you must file a 
formal appeal.  We have enclosed VA Form 
9, Appeal to the Board of Veterans' 
Appeals, which you may use to complete 
your appeal.  We will gladly explain the 
form if you have questions.  Your appeal 
should address the benefit you want, the 
facts in the Statement of the Case with 
which you disagree, and the errors that 
you believe we made in applying the law.  
You must file your appeal with this 
office within 60 days from the date of 
this letter, or within the remainder, if 
any, of the one-year period from the date 
of the letter notifying you of the action 
that you have appealed.  If we do not 
hear from you within this period, we will 
close your case.  (emphasis in the 
original).  If you need more time to file 
your appeal, you should request more time 
before the time limit for filing your 
appeal expires.  

On July 30, 2007, a Form 9 was received.  Box 9A, stating, 
"I want to appeal all of the issues listed on the statement 
of the case and any supplemental statements of the case that 
my local VA office sent to me," was checked.  Under Box 10, 
where the form stated, "Here is why I think that VA decided 
my case incorrectly:" the Veteran's attorney typed, "See 1 
in Addendum".  An attached document entitled "Addendum" 
stated in pertinent part that the Veteran had received an SOC 
dated July 25, 2007, and wished to appeal the following 
issue: "Service connection for [PTSD] is granted with an 
evaluation of 50 percent . . . ."  An August 27, 2007, cover 
letter from the Veteran's attorney that was attached to the 
Form 9 stated, "Please find enclosed the following:  VAF 9, 
Appeal to the Board of Veteran's Appeals dated July 26, 2007 
regarding [PTSD]."  The Board notes that July 26, 2007, is 
the date that the Form 9 was signed.  

On August 20, 2007, a second Form 9 was received.  This 
second Form 9 was identical to the previous Form 9 in every 
way, except that it was signed on August 14, 2007.  Again, 
Box 9A was checked, and under Box 10 was written, "See 1 in 
Addendum".  The attached document entitled "Addendum" was 
a duplicate of the previously submitted Addendum.  The cover 
letter from the Veteran's attorney that was attached to the 
Form 9 was also identical except that the date of the letter 
was changed to August 14, 2007, and the appeal date was 
changed to correspond to the date the second Form 9 was 
signed.  The letter stated, "Please find enclosed the 
following:  VAF 9, Appeal to the Board of Veteran's Appeals 
dated August 14, 2007 regarding [PTSD]."  

On October 10, 2007, an SSOC was issued with regard to the 50 
percent evaluation for PTSD, and on that same date, a second 
separate SSOC was issued with regard to service connection 
for sleep apnea, hypertension, and a mental disorder, and 
whether new and material evidence to reopen the claim for 
service connection for CAD, status post coronary artery 
bypass grafting, had been submitted.  In January 2008, all 
five issues were certified to the Board.  

On May 13, 2009, the Board sent the Veteran and his attorney 
a letter indicating that a substantive appeal was defective 
with regard to the issues of entitlement to service 
connection, to include as secondary to PTSD, for sleep apnea, 
hypertension, and a mental disorder and whether new and 
material evidence has been submitted to reopen a claim for 
service connection for CAD, status post coronary artery 
bypass grafting.  In particular, it was noted that although 
Box 9A was checked on the substantive appeal, the Addendum 
indicated that the July 25, 2007, SOC had been received and 
that the Veteran wished to appeal the issue of the 50 percent 
rating for PTSD and that the July 13, 2007, SOC, which 
concerned the other four issues, was not mentioned in the 
Addendum.  The letter also informed the Veteran and his 
attorney that it was possible that the Board's consideration 
of this question could result in dismissal of his appeal with 
regard to these issues and that he could present written 
argument and additional evidence and/or request a hearing in 
this regard.  The Veteran and his attorney were informed that 
they had 60 days from the date of the letter to respond, and 
if there was no response, VA would proceed with adjudication 
of this matter.  Information regarding the timeliness and 
sufficiency of filing a substantive appeal was also attached.  

No response was received from either the Veteran or his 
attorney, and there is no indication that the letter was sent 
to the incorrect address or returned as undeliverable.  
Therefore, the regularity of the mail is presumed.  See 
generally, Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1991), 
quoting United States v. Chemical Foundation, Inc., 272 U.S. 
1, 14-15 (1926) (noting that there is a presumption of 
regularity in the law that supports "'the official acts of 
public officers and, in the absence of clear evidence to the 
contrary, courts presume that they have properly discharged 
their official duties.'").

After considering the forgoing, the Board concludes that a 
substantive appeal has not been filed regarding the issues of 
entitlement to service connection, to include as secondary to 
PTSD, for sleep apnea, hypertension, and a mental disorder 
and whether new and material evidence has been submitted to 
reopen a claim for service connection for CAD, status post 
coronary artery bypass grafting.  As stated above, neither of 
the duplicative Form 9s, including the attached Addendums and 
cover letters, expressed any indication that the Veteran 
wished to perfect an appeal with regard to these issues.  
Although Box 9A was checked on the Form 9, the attached 
Addendums and cover letters both stated that the Veteran was 
perfecting his appeal with regard to the matter of the 
disability rating assigned for his PTSD.  Further, the 
Veteran's reference to the July 25, 2007, SOC in the Addendum 
is consistent with the checking of Box 9A because the PTSD 
disability rating was the only issue in that SOC.  Thus, the 
Veteran expressed his intent to appeal "all" of the issues 
in the July 25, 2007, SOC.  In fact, the only correspondence 
received from the Veteran since the Form 9 was a September 
2007 release for records from his VA psychiatrist pertaining 
to his PTSD.  In sum, neither the Veteran nor his attorney 
submitted any document at any time which can be construed as 
a substantive appeal with regard to the four service 
connection issues.  

The Board acknowledges the recent decision of the United 
States Court of Appeals for Veterans Claims (Court) in Percy 
v. Shinseki, 23 Vet. App. 37 (2009) which held that the 60-
day period in which to file a substantive appeal is not 
jurisdictional, and thus VA may waive any issue of timeliness 
in the filing of a substantive appeal, and that, in Percy, by 
treating a disability rating matter as if it were part of the 
Veteran's timely filed substantive appeal for more than five 
years, VA had waived any objections it might have had to the 
timeliness of the appeal with respect to the matter.  
However, unlike the claimant in Percy, the Board has 
determined that a substantive appeal with regard to the four 
service connection issues in this case was never submitted at 
all, not that a Form 9 was merely untimely.  Thus, the issue 
of timeliness is irrelevant because a substantive appeal as 
to the four service connection issues was never received in 
this case.

The Board acknowledges that the RO accepted the August 20, 
2007, Form 9 as a substantive appeal with regard to the July 
13, 2007, SOC which contained the four issues subject to 
dismissal.  The Board further acknowledges that an October 
2007 SSOC was issued with regard to these matters and all 
five issues were certified to the Board.  However, the facts 
of Percy can be distinguished from the facts in the 
underlying matter.  In Percy, the Board determined that the 
appellant's October 1999 substantive appeal was not timely as 
it was received outside the time limits.  Following the 
submission of the substantive appeal in October 1999, the 
Veteran presented testimony at hearing before the Board in 
May 2003, during which the Board acknowledged the matter in 
question as on appeal and took testimony on it.  Moreover, it 
was not until February 2005, more than five years after the 
receipt of the substantive appeal, that the Board sent a 
letter advising the appellant that his substantive appeal 
might be defective.  Percy, 23 Vet. App. at 47.  Thereafter, 
in May 2005, the appellant responded to the letter indicating 
that he wished to appeal all issues, including the issue the 
Board determined was defective, and he requested a hearing 
and again requested an increased rating for the matter in 
question.  Id. at 39.  

On the contrary, in this case, after reviewing the adequacy 
of the two VA Forms 9 and determining that neither pertained 
to the issues of sleep apnea, hypertension, a mental 
disorder, and CAD status post coronary artery bypass 
grafting, but rather that both pertained only to the PTSD 
rating issue, the Board advised the Veteran and his attorney 
of the defects in the substantive appeal and that 
consideration of this question could result in dismissal.  
Unlike Percy where the appellant submitted argument regarding 
the timeliness matter and indicated his intent to appeal the 
matter in question following the dismissal letter, no 
response to the May 2009 letter has been received in this 
case.  Moreover, the Board again notes that following the 
submission of the VA Forms 9, none of the evidence received 
pertains to any issue but PTSD.  Thus, there has been no 
communication from either the Veteran or his attorney 
indicating an intent to perfect an appeal to the four service 
connection issues in this case.  Accordingly, the Board 
concludes that this case may be distinguished from Percy, and 
that dismissal of the service connection claims is warranted 
here.

In so concluding, the Board emphasizes that the Veteran is 
represented by an attorney in this case.  There is a 
recognized difference in some contexts in the treatment of 
cases by VA and by the Court that is based on whether a 
claimant is represented by counsel.  See Overton v. 
Nicholson, 20 Vet. App. 427, 438- 439.  Cf. Andrews v. 
Nicholson, 421 F.3d 1278 (Fed.Cir.2005) (VA's duty to 
sympathetically read a veteran's pleading does not apply to 
pleadings filed by counsel); Johnston v. Nicholson, 421 F.3d 
1285 (Fed.Cir.2005) (VA's CUE regulation "is properly read 
to require that the veteran, represented by counsel, identify 
before the Board the particular provision in the regulations 
on which he relies"); see also Janssen v. Principi, 15 Vet. 
App. 370, 374 (2001) (a representative of the appellant, who 
is presumed to know the facts and the law, may knowingly and 
intentionally relinquish or surrender an appealable right).  
The Veteran's attorney is presumed to know the requirements 
for submitting a valid substantive appeal.  

In conclusion, the Board finds that the Veteran did not file 
a substantive appeal with regard to the issues of entitlement 
to service connection, to include as secondary to PTSD, for 
sleep apnea, hypertension, and a mental disorder and whether 
new and material evidence has been submitted to reopen a 
claim for service connection for CAD, status post coronary 
artery bypass grafting.  Accordingly, the Board is currently 
without jurisdiction to consider these claims, and the appeal 
of these issues must be dismissed.

2.  Entitlement to an initial disability rating in excess of 
50 percent for service-connected post traumatic stress 
disorder (PTSD).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the "present level" of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly where a veteran appeals the initial rating assigned 
for a disability at the time that service connection for that 
disability is granted, evidence contemporaneous with the 
claim and with the initial rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.  

The pertinent provisions of 38 C.F.R. § 4.130 relating to 
rating mental disorders, including PTSD, read as follows:

100 percent  Total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70 percent  Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50 percent  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

GAF scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health- illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) (citing the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV), p. 32).

GAF scores ranging between 61 and 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.

Under the criteria when evaluating a mental disorder, the 
rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  See 38 C.F.R. § 4.126 (2006).  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  Id.

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to a 70 percent rating, but not higher, 
for his service-connected PTSD.  The evidence of record more 
nearly approximates the criteria for occupational and social 
impairment, with deficiencies in most areas.  In this regard, 
the VA treatment records dated from July 2005 to July 2007 
indicated that the Veteran had intermittent suicidal 
ideations and was described as having moderate to severe PTSD 
with GAF scores ranging from 48 to 50, which reflect serious 
symptoms.  During his May 2007 PTSD examination, the Veteran 
was noted to be causally dressed with normal speech rate, 
logical thought processes, intact associations, and was 
oriented to time, person, and place.  There was no evidence 
of delusions or hallucinations and he denied obsessions and 
compulsions.  Recent memory was decreased with intact remote 
memory, attention and concentration were acceptable, and 
personal hygiene and other activities of daily living were 
maintained.  Although the Veteran admitted to occasional 
thoughts of suicide and homicide, he did not have a plan or 
intent to harm himself or others.  Additionally, a June 2007 
VA treatment record indicated the Veteran had no suicidal or 
homicidal ideations.  Further, the examiner commented that 
his impulse control as well as judgment and insight were 
generally acceptable.  The Veteran's relationship with his 
two adult children and wife of 36 years was described as 
difficult due to his irritability and anger and it was noted 
that he had few friends.  However, total social impairment 
was not shown.  Regarding employment, the Veteran reported 
that he last worked in July 1999 and medically retired due to 
heart problems.  The examiner indicated that there was an 
occasional decrease in work efficiency or intermittent 
periods of inability to perform occupational tasks due to 
PTSD, but there was no indication of total occupational 
impairment anywhere in the record.  As such, the evidence of 
record more nearly approximates the criteria for a 70 percent 
rating, and no higher, for service-connected PTSD.  38 C.F.R. 
§ 4.7, 4.130, Diagnostic Code 9411.  Additionally, as the 
record contains no evidence showing that the veteran is 
entitled to a higher rating at any point during the instant 
appeal, no staged ratings are appropriate.  See Hart, 21 Vet. 
App. 505.  
The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the Veteran's 
PTSD so exceptional or unusual as to warrant the assignment 
of a higher rating on an extra-schedular basis.  See 38 
C.F.R. § 3.321(b)(1) (2008).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Thun v. Peake, 22 
Vet. App. 111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the Board finds that the rating criteria to 
evaluate his PTSD reasonably describe the Veteran's PTSD 
disability level and symptomatology and he has not argued to 
the contrary.  The criteria listed under 38 C.F.R. § 4.130 
Diagnostic Code 9411 reasonably describe the Veteran's 
disability level and symptomatology, and consequently his 
disability level is contemplated by the rating schedule and 
the assigned schedular evaluation is therefore adequate.  
Moreover, the Veteran has not contended that his service-
connected PTSD caused frequent periods of hospitalization or 
marked interference with his employment.  Additionally, as 
noted above, the Veteran reported that he medically retired 
due to a non-service connected disability and the Board has 
determined that the degree of occupational impairment is 
contemplated by the rating schedule.  For these reasons, the 
Veteran's disability picture is contemplated by the rating 
schedule and no extraschedular referral is required.  38 
C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

The appeal of entitlement to service connection for sleep 
apnea; hypertension; a mental disorder; and whether new and 
material evidence has been submitted to reopen a claim for 
entitlement to service connection for coronary artery 
disease, status post coronary artery bypass grafting, is 
dismissed.  

Entitlement to an initial 70 percent disability rating, but 
not higher, for service-connected PTSD, is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


